UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 17, 2010 WORKSTREAM INC. (Exact Name of Registrant as Specified in Charter) CANADA 001-15503 N/A (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 485 N. KELLER ROAD, SUITE 500, MAITLAND, FL 32751 (Address of Principal Executive Offices) (Zip Code) (407) 475-5500 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02.Unregistered Sales of Equity Securities. On December 17, 2010, Workstream Inc. (the “Company”) completed a private placement sale (the “Private Placement”) of 40,312,500 common shares to certain accredited investors (the “Investors”) pursuant to the terms of a Subscription Agreement (each a “Subscription Agreement”) with each Investor.The aggregate proceeds from the Private Placement were $645,000.The Company intends to use the proceeds from the Private Placement for working capital.The common shares were offered and sold pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933. A form of the Subscription Agreement used in the Private Placement is attached as Exhibit 10.1 to this Current Report on Form 8-K.The foregoing summary of the terms of the Private Placement and the Subscription Agreement is qualified in its entirety by reference to the Subscription Agreement. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Form of Subscription Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORKSTREAM INC. Dated:December 23, 2010 By: /s/ John Long Name: John Long Title: Chief Executive Officer
